



PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement ("Agreement") is made and entered into as of
this 29th day of June, 2012 (the "Effective Date") by and between Camden
National Bank, a national banking association, organized under the laws of the
United States, with its principal office located in Camden, Maine ("Seller") and
The First, N.A., a national banking association, organized under the laws of the
United States, with its principal office located in Damariscotta, Maine
("Purchaser").
In consideration of the mutual covenants and promises hereinafter set forth,
Seller and Purchaser agree as follows:
1.      PREMISES.  Seller agrees to sell and Purchaser agrees to purchase, on
the terms and conditions contained in this Agreement, the land, building and
improvements located at 145 Exchange Street, Penobscot County, Bangor, Maine,
and all improvements thereon and all rights and easements appurtenant thereto
(together, the "Premises").  The land comprising the Premises is described on
Exhibit A attached hereto.  Included in this sale are the fixtures and personal
property listed on Exhibit B attached hereto and Seller's tenant interest in a
certain Lease dated September 20, 2004, by and between the City of Bangor and
UnitedKingfield Bank, Seller's predecessor in interest, a copy of which is
attached hereto as Exhibit C (the "Parking Lease").  The Parking Lease requires
the City of Bangor's consent to assignment; Seller shall use good faith efforts
to obtain such consent prior to Closing (as defined below).
2.      PURCHASE PRICE.  Subject to any adjustments and prorations hereinafter
described, the purchase price for the Premises shall be Two Million Two Hundred
Thirty Five Thousand U.S. Dollars ($2,235,000.00), to be paid by
immediately-available funds at the Closing.
3.      TITLE.  Seller shall convey the Premises at the Closing in fee simple
with good and marketable title, free and clear of all liens and encumbrances,
excepting permitted encumbrances (any encumbrance not objected to by Purchaser)
and those encumbrances that do not materially interfere with the current use of
the Premises.  Purchaser shall have 30 days from the date of this Agreement in
which to give Seller written notice of any alleged title defects in the
Page 1

--------------------------------------------------------------------------------





 Premises arising on or before the date of this Agreement.  In the event that
Seller is unable to or elects not to cure any such title defects within thirty
(30) days after written notice from Purchaser, then this Agreement shall be
terminated and neither party shall have any further obligation hereunder unless
Purchaser elects to proceed to Closing by waiving its objection.  In the event
Purchaser does not notify Seller of any title defects within said 30 days, then
Purchaser shall be deemed to waive any objection thereto, it being agreed that
any mortgages affecting the Premises shall be discharged at or before the
Closing.  Purchaser shall have until the Closing to notify Seller of any title
defects arising after the date of this Agreement, and in the event that Seller
is unable to cure any such title defects within thirty (30) days after written
notice from Purchaser, despite Seller's good faith effort to do so, then this
Agreement shall be terminated and neither party shall have any further
obligation hereunder unless Purchaser elects to proceed to Closing by waiving
its objection. Seller may, at the time of delivery of the deed, use the purchase
proceeds or any portion thereof to clear the title of liens, provided that all
instruments so procured are delivered simultaneously with the delivery of the
deed.
4.      INSPECTIONS.  Purchaser or its agents or contractors may enter onto the
Premises during Seller's business hours (or after business hours in connection
with customer areas) until the Closing in order to conduct inspections, surveys,
and such other investigations of the Premises as Purchaser elects with Seller's
consent, such consent not to be reasonable withheld.  Following the exercise of
any of Purchaser's inspection rights hereunder, Purchaser promptly shall restore
any portion of the Premises disturbed to the extent reasonably practicable to
its condition prior to disturbance.  Purchaser shall provide to Seller
telephonic or e-mail notice of such inspections at least twenty-four (24) hours
prior to entry on the Premises, and Purchaser and its agents and contractors
shall conduct such inspections and investigations without material disruption to
Seller's business.  Purchaser shall indemnify and hold Seller harmless for all
claims, damages, causes of action, judgments, penalties, fines, costs and
expenses, including without limitation attorneys', paralegals' and expert
witnesses' fees and court costs, incurred by Seller in connection with the
exercise by Purchaser or its employees, agents, or contractors, of the
investigation and inspection rights contained in this paragraph.
Purchaser acknowledges and agrees that Purchaser is entering into this Agreement
and
Page 2

--------------------------------------------------------------------------------





 shall perform all of its obligations hereunder and consummate the transaction
contemplated by this Agreement solely in reliance on and as a result of
Purchaser's own inspections and investigations and that Seller has made no
representation or warranty with respect to the Premises.  Purchaser acknowledges
that this paragraph was a negotiated part of this Agreement and serves as an
essential component of consideration for the same.
5.      CLOSING; DEED.  The "Closing" shall take place simultaneous with, and at
the same location as, the closing of the transactions contemplated in a Purchase
and Assumption Agreement or near or even date by and between Seller and
Purchaser with respect to the transfer of certain banking operations in the
State of Maine from Seller to Purchaser (the "PAA").  It shall be a condition of
Purchaser's obligation to close under this Agreement that all conditions to the
closing of the PAA shall have been met or waived such that the closing of the
transactions contemplated in the PAA may occur simultaneously with the Closing..
 At the Closing, Seller shall execute and deliver to Purchaser, or Purchaser's
nominee, against payment of the purchase price, a Quitclaim Deed with Covenant
for the Premises in accordance with the Short Form Deeds Act, 33 M.R.S.A. 761
et seq. (the "Deed").   Seller also shall execute and deliver to Purchaser at
the Closing the following: (i) a customary and reasonable title insurance
Seller's Affidavit regarding persons in possession and mechanics' liens; (ii) a
1099-S data form; (iii) a FIRPTA affidavit; (iv) Form REW-3; (v) Form W-9; (vi)
an underground storage tank affidavit to comply with 38 M.R.S.A. § 563(6); (vii)
evidence of Seller's existence and authority to satisfy the customary seller
authority requirements for issuance of an owner's title insurance policy; (viii)
a real estate transfer tax declaration of value form; (ix) a commercially
reasonable assignment of the Leases and the Parking Lease; (x) the Lease Back;
and (xi) a settlement statement.
6.      ADJUSTMENTS, PRORATIONS AND CLOSING COSTS.
(a)      Real estate taxes and municipal assessments shall be prorated as of the
Closing on the basis of the latest available tax bill.
(b)      The Maine real estate transfer tax shall be paid equally by Seller and
Purchaser in accordance with 36 M.R.S.A. Section 4641-A.
(c)      The recording fee for the deed of conveyance and any expenses related
to any
Page 3

--------------------------------------------------------------------------------





(d)       financing for Purchaser in connection with the purchase of the
Premises shall be paid by Purchaser.
(e)      A portion of the purchase price shall be withheld at the Closing by
Purchaser if required by 36 M.R.S.A. § 5250-A.
(f)      Utilities serving the Premises shall be paid in full as of the Closing,
except for any utilities paid directly by Tenants.
(g)      Rents and additional rents due or paid under the Leases and the Parking
Lease to be paid for the month of the Closing shall be prorated as of the
Closing, together with an accounting of any security deposits under the Leases
and the Parking Lease.
7.      POSSESSION; LEASE BACK.  Seller shall deliver posses­sion of the
Premises to Purchaser at the Closing, free of all leases, tenancies or
occupancies by any person, except for leases with the following tenants:
Professional Information Networks, Wagner Forest Management, Russell & Silver,
P.A., and Tidewater Telecommunications (the "Tenants"), copies of such leases
being attached hereto as Exhibit D (the "Leases").  Seller shall use good faith
efforts to obtain estoppel certificates from each tenant under the Leases within
45 days of the date of this Agreement, such estoppel certificates to be in the
form attached hereto as Exhibit E.  Seller covenants and agrees that it shall
not modify any of the Leases, or enter into any new leases with respect to the
Premises, prior to the Closing without the consent of Purchaser which consent
shall not be unreasonably withheld, conditioned or delayed.
At the Closing, Seller and Purchaser shall enter into a lease (the "Lease Back")
for the space depicted on Exhibit F attached: "CNB Space A" (2,619 square feet
which includes computer room and training area on the first floor of the
building on the Premises) and "CNB Space B" (6,018 square feet which includes
the remainder of the first floor of the building on the Premises, excluding
lobby space and boiler room) and "CNB Space C" (3,768 square feet on the second
floor of the building on the Premises) and related power supplies, wiring and
equipment located elsewhere in the building hereto on the terms and conditions
below and such other commercially reasonable terms and conditions:
(a)      The term of the lease for CNB Space A shall be one year, and Seller
shall have the right to terminate the lease on thirty (30) days prior written
notice to Purchaser;
Page 4

--------------------------------------------------------------------------------





(b)      Seller shall have the option to renew the lease for CNB Space A for an
additional six-month term;
(c)      The term of the lease for CNB Space B and CNB Space C shall be 60 days;
(d)      The lease for CNB Space B and for CNB Space C is non-renewable;
(e)      For all Spaces, Seller shall pay rent of $1.00 per square foot per
month, and rent shall be paid in monthly installments, payable in advance on the
first day of each month during the continuance of the term of this Lease ;
(f)      Seller shall not be obligated to reimburse Purchaser for any utilities
consumed by Seller or supplied to the leased premises or for any costs of
ownership, management, operation, maintenance or repair of the Premises;
(g)      Seller shall have access to the leased premises at any time.
(h)      Purchaser acknowledges that Seller is using the computer room equipment
and connectivity in CNB Space A as a significant part of its ongoing banking
operations. Due to the significance of the computer connectivity infrastructure
within the building that connects the computer room to the Seller's computer
network, Purchaser agrees to coordinate with Seller through a mutually agreeable
process all construction work, electrical wiring, computer wiring, telephone
wiring and HVAC changes within the entire building prior to making said changes.
(i)      Purchaser agrees that Purchaser's access to the leased space will be
limited to mutually agreeable times when the Seller's representatives are
onsite.
(j)      Seller shall maintain the leased premises in the same condition as of
Closing;
(k)      No security deposit shall be paid under the lease; and
(l)      Upon vacating the leased premises Seller shall remove all of Seller's
personal property from the leased premises.  Property to be removed shall
include all computers, racks, uninterruptable power supplies, telephone
equipment and servers, and network connectivity devices, some of which may be
located outside the computer room but are part of the Sellers network
infrastructure. Seller and Purchaser agree to coordinate all such removal to
ensure a smooth exit process.
The parties shall use good faith efforts to agree to the form of the Lease Back
within 45 days of the date of this Agreement.
Page 5

--------------------------------------------------------------------------------





8.      RISK OF LOSS, DAMAGE, DESTRUCTION. All risk of loss to the Premises
prior to the Closing shall be on Seller.  In the event that the Premises is
damaged by fire or other casualty prior to Closing, Purchaser may either (i)
terminate this Agreement by written notice to Seller and thereupon the Deposit
shall be refunded to Purchaser or (ii) proceed to purchase the Premises
according to this Agreement without a reduction in the purchase price, whereupon
Seller shall deliver and assign to Purchaser at Closing all insurance proceeds
collected and all rights to collect insurance proceeds payable as a result of
the damage to the Premises.
9.      DEFAULT; REMEDIES.  In the event that Purchaser fails to close hereunder
for a reason other than the default of Seller, Seller may terminate this
Agreement by written notice to Purchaser and pursue all legal and equitable
remedies for Purchaser's breach.  In the event that Seller breaches this
Agreement for a reason other than the default of Purchaser, Purchaser shall be
entitled to either (i) terminate this Agreement by written notice to the Seller,
or (ii) pursue the remedy of specific performance.  In the event of litigation
regarding breach of this Agreement by either party, the party who obtains a
final, un-appealable judgment substantially in its favor shall be entitled to
collect its reasonable attorneys' and paralegals' fees and court costs from the
other party.
10.      BROKERAGE.  Seller and Purchaser each represent to the other that they
have not dealt or had contact with any broker in connection with this
transaction, except for the fees and commissions of Endicott Financial Advisors,
L.L.C., for which Seller shall be solely liable.
11.      REPRESENTATIONS AND WARRANTIES.  Seller represents and warrants to
Purchaser that the following are true as of the date of this Agreement and will
be true as of the Closing:
(a)      Seller has no actual knowledge of the existence of any material
violations of laws or regulations affecting the Premises.  Seller has not
received any notice from any federal, state or local governmental authority or
representative thereof claiming or inquiring into the existence of any.
(b)      There is no action, suit, legal proceeding or other proceeding pending
or threatened to Seller's actual knowledge against Seller regarding any portion
of the Premises in any court or before any arbitrator of any kind or before any
governmental body that may
Page 6

--------------------------------------------------------------------------------





(c)      materially or adversely affect the transactions contemplated by this
Agreement or which may affect any portion of the Premises.
(d)      Seller has not knowingly released or disposed of any "Hazardous
Substance" (as defined below) on, in or from the Premises and Seller is, to the
best of its knowledge, not aware of the release or disposal of any Hazardous
Substance on, in or from the Premises at any time by anyone else.  The term
"Hazardous Substance" as used herein means any material, the generation,
storage, handling, release, transportation or disposal of which is regulated by
any federal, state or local law or regulation.
(e)      Seller has no actual knowledge of any pending or threatened actions or
proceeding regarding condemnation of the Premises or any part thereof.
12.      MISCELLANEOUS.
(a)      Time.  Time is of the essence hereof.
(b)      Notices.  Except as expressly provided to the contrary in this
Agreement, all notices, demands and other communications hereunder shall be in
writing and shall be given by electronic mail to Seller: Tom Hanson
(thanson@bssn.com), Danny Swindler (DSwindler@camdennational.com), and if to
Purchaser: Daniel Daigneault (dan.daigneault@thefirst.com) and David Champoux
(dchampoux@pierceatwood.com), with a copy to Seller and Purchaser at their
addresses set forth in the preamble to this Agreement sent by registered mail,
return receipt requested.  All notices shall be deemed to have been duly given
if the electronic mail time stamp is prior to the expiration date and time
specified herein.  Attorneys are authorized to give notices on behalf of their
clients.  Either party may change the notice electronic mail addresses and
certified mail notice addresses for purposes of this subparagraph by giving the
other party notice of the new address in the manner described herein.
(c)      Assignment.  Purchaser's rights under this Agreement may be assigned to
an entity controlled by or under common control with Purchaser, but Purchaser
shall remain liable under this Agreement notwithstanding any such assignment.
 This Agreement will inure to the benefit of and bind the respective successors
and assigns of Seller and Purchaser.
(d)      Entire Agreement.  This Agreement constitutes the entire agreement
between Seller and Purchaser with respect to the sale of the Premises, and there
are no representations, warranties, agreements or understandings between the
parties except as set forth herein.
Page 7

--------------------------------------------------------------------------------





(e)      Construction.  This Agreement shall be governed by and construed in
accordance with the laws of Maine, without taking into account choice of law
principles.  If any provision of this Agreement is determined to be invalid or
unenforceable, it shall not affect the validity or enforcement of the remaining
provisions hereof.
(f)      Confidentiality.  Seller and Purchaser agree not to disclose the terms
and conditions of this Agreement to any persons except lawyers, accountants,
financial advisors, lenders, appraisers, and consultants to the parties;
provided, however, that either party shall not be liable hereunder with respect
to any disclosure to the extent such disclosure is required pursuant to legal
process or requirements.
(g)      Counterpart Execution.  This Agreement may be executed in one or more
counterparts signatures, and together the signed counterparts shall be deemed to
be a fully-executed contract.
[Signature page follows]
Page 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
date first above written.


WITNESS:                                                 Seller: Camden National
Bank






_____________________________                                                        By:______________________________
Name:
Title:


Purchaser: The First, N.A.






_____________________________                                                        By:______________________________
Name: Title:


Page 9

--------------------------------------------------------------------------------



Exhibit A
PARCEL OF LAND AND BUILDING LOCATED IN THE STATE OF MAINE, COUNTY OF PENOBSCOT,
WITH AN ADDRESS OF 145 EXCHANGE STREET, BANGOR, MAINE 04401 CURRENTLY OWNED BY
CAMDEN NATIONAL BANK AND HAVING A TAX ASSESSOR MAP/LOT NUMBER OF 049-223.
Page 10

--------------------------------------------------------------------------------



Exhibit B
ATMs
ATM (hard drive will be removed)
Furniture and Fixtures
Carpets
Ceiling Fans
Check Desks
Greeter/Host Stations
Lamps
Lighting
Media Fixture Millwork
Shelving
Teller Stools
Technology and Related Equipment
The Seller recognizes the need to maintain the current information technology
wiring and cabling infrastructure currently in place for the Purchaser. With
this in mind, the Seller will not pull or cut any wire, cable or fiber. The
Seller will use reasonable efforts to maintain current wall and network
terminations ready for the Purchaser to attach their network and computer
equipment.
Security and Fire Systems
Fire Extinguishers
Fire Monitoring Equipment
Key Box/Keys (Banking Center)
Security Bullet Resistant (BR) Glass
Security Cameras, Hold up buttons, Alarm Panel, Motion Detector, Alarm Key Pads
Security Sensors
Vault and Related Equipment


Night Drop Equipment (Properly sealed)
Pneumatic Tubes and Carrier
Portable Vaults/Refrigerator Safes and Combinations
Undercounter Teller Steel
Vault and Vault Door
Signage and Merchandising
Door Vinyls - generic
Interior Signage
Letter sets, box signs or any other signage affixed inside branch
Merchandising Fixtures - Generic
Other Equipment
Appliances
Coffee Makers (non-vendor supplied)
Waste Baskets
Window Coverings
Page 11

--------------------------------------------------------------------------------



Exhibit C
Please see the attached Parking Lease.
Page 12

--------------------------------------------------------------------------------



Exhibit D
Please see the attached Lease.
Page 13

--------------------------------------------------------------------------------



Exhibit E


Form of Tenant Estoppel
The undersigned, being the tenant (the "Tenant") under the lease, as amended and
modified (the "Lease") attached hereto as Exhibit A, hereby certifies,
represents and warrants to ___________________., a _______________ ("Seller")
and ________________, a ___________ ("Purchaser"), their respective successors,
assigns and lenders, as follows and acknowledges that this certification,
representation and warranty is being relied upon by Seller and Purchaser in
connection with Purchaser's acquisition of that certain property known as
____________ situated in ________________________ (the "Property"):
1.      The undersigned is a tenant of the building known as the Property
pursuant to a lease dated __________. The Lease attached hereto as Exhibit A is
a true, correct and complete copy of the Lease, is in full force and effect
without amendment or modification of any kind except as attached hereto and
there are no other agreements, understandings or commitments between Seller and
Tenant relating to the premises demised to Tenant under the Lease (the
"Premises").
2.      The Premises are located on the _____ floor of the building and contain
____ square feet.
3.      The term of the Lease commenced on ___________________ and ends on
_______________________ subject to ________________ option(s) to renew for
__________ years, as set forth in the Lease.
4.      The base monthly rent is $____________, and has been paid through  .
 Base rent [is] [is not] subject to increase as
follows:_________________________________.
5.      The amount of the security deposit is $, which has not been returned to
Tenant or any other party for the benefit of Tenant.
6.      As of the date of this Certificate, to the best of Tenant's knowledge,
the Seller has performed all obligations required of it pursuant to the Lease;
there are no offsets, counterclaims, or defenses of the Tenant against the
Seller; and no events have occurred that would constitute a basis for such
offsets, counterclaims or defenses upon the lapse of item, the giving of notice
or both.
7.      The Premises, or any part thereof, have not been nor are they currently
being sublet, nor
Page 14

--------------------------------------------------------------------------------



has there been an assignment by Tenant of the Lease, or any rights therein, to
any party, in each instance except as otherwise permitted under the Lease.
8.      The Tenant is not in any respect in default under the Lease and no event
exists which with the giving of notice, the passage of time or both would be a
default by Tenant under the Lease.
9.      To the best of Tenant's knowledge, no default or event of default by
Seller exists under the Lease and Tenant has no current claims nor has made any
claims within the prior twelve (12) months (including claims of off-set, defense
or counterclaims) against Seller alleging Seller's default under the Lease.
10.      There have been no prepayments of rental, additional rentals, or other
charges for more than thirty (30) days in advance.
11.      The undersigned is duly authorized and fully qualified to execute this
instrument on behalf of Tenant.
IN WITNESS WHEREOF, Tenant has caused this instrument to be executed under seal,
this____ day of _____________, 2012.
TENANT:
By:                    __________
Name:
Its:
[Corporate Seal]
Page 15